  Case: 1:21-cv-00016-MWM Doc #: 29 Filed: 02/03/21 Page: 1 of 2 PAGEID #: 383




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

LAURA AKER, ET AL.,                               :
                                                  :
                      Plaintiffs,                 :    Case No. 1:21-cv-00016
                                                  :
       vs.                                        :    Judge Matthew W. McFarland
                                                  :
ABX AIR, INC., ET AL.,                            :
                                                  :
                      Defendants.                 :
                                                  :

                                 NOTICE OF APPEARANCE

       Please take notice that Brent D. Craft, of the law firm of Vorys, Sater, Seymour and

Pease LLP, hereby enters his appearance as counsel for Defendant ABX Air, Inc. (“ABX”) in

this matter. Mr. Craft shall serve as trial counsel for ABX in the matter. The undersigned

requests that all documents, notices, pleadings, orders, decrees, decisions, and judgments in this

action be served upon him via the Court’s CM/ECF system or otherwise.

                                                 Respectfully submitted,

                                                 /s/ Brent D. Craft
                                                 Brent D. Craft (0085374), Trial Counsel
                                                 Vorys, Sater, Seymour and Pease LLP
                                                 301 East Fourth Street, Suite 3500
                                                 Cincinnati, Ohio 45202
                                                 Tel: 513.723.4072
                                                 Fax: 513.852.7871
                                                 bdcraft@vorys.com

                                                 Attorney for Defendant ABX Air, Inc.
  Case: 1:21-cv-00016-MWM Doc #: 29 Filed: 02/03/21 Page: 2 of 2 PAGEID #: 384




                                CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was electronically filed with the Clerk of Courts using

the Court’s CM/ECF system on February 3, 2021, which will automatically send notification of

such filing to all counsel of record who are deemed to have consented to electronic service.


                                                    /s/ Brent D. Craft
                                                    Brent D. Craft
